DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.    	Applicant's arguments, see REMARKS, filed February 8, 2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-6, 14 and 18 have been fully considered and are persuasive. The 
35 U.S.C. 112(b) rejection is hereby withdrawn.
	Applicant's arguments, see REMARKS, filed February 8, 2021, with respect to the 35 U.S.C. 103 rejection of claims 1 and 11-13 have been fully considered but are not persuasive. 
	Applicant states that Stubbs fails to teach “the control system configured to determine a location of a workpiece in the workspace based on sensor data from the first sensor and a three-dimensional (3D) model corresponding to the workpiece,” but also acknowledges that Stubbs teaches that “the sensors 216 may include different types of sensors to determine attributes of an item to be manipulated. For example, imaging devices or optical sensors may be used to determine physical characteristics, such as size, shape, position, orientation, and/or surface characteristics.” Stubbs et al. further states that computer system 218 may implement various image processing techniques to generate a multi-dimensional model 220 of the item (e.g., a two, two and half, and/or three dimensional model) to determine the relative position and orientation of the item in three dimensional space (¶31, 34). Since the “item” is interpreted as the claimed “workpiece”, and since the term “position” is direct synonym of the claimed term “location”, it is considered that Stubbs et al. still overcomes this limitation.
a multi-dimensional model 220 of the item (e.g., a two, two and half, and/or three dimensional model) to determine the relative position and orientation of the item in three dimensional space (¶31, 34). Stubbs et al. further discloses that a three-dimensional array of data points represents a virtual model of the sensed item and environment (¶29). Since the term “coordinates” is defined as “a set of numbers, or a single number, that locates a point on a line, on a plane, or in space” (www.dictionary.com), since the “item” is interpreted as the claimed “workpiece”, and since the term “position” is direct synonym of the claimed term “location”, it is considered that Stubbs et al. still overcomes this limitation. 
	Applicant respectfully asserts that Lukka also fails to teach or suggest this step; specifically, that “the control system [is] configured to generate one or more control signals for the at least one robotic manipulator to manipulate a surface of the workpiece based on the set of 3D coordinates” because “manipulating a surface does not equate to throwing an object”, because “both Stubbs and Lukka only teach manipulation of an object in its entirety, and because “there would have been no motivation to combine the robotic system of Stubbs wdth the 3D coordinates of Lukka, as the combination does not yield precise and accurate manipulation of a surface of an object”. However, the term manipulate is defined as “to skillfully handle, control, or use something (Macmillan Dictionary). Further, it is considered to be inherent that an object can’t be manipulated/handled without inherently handling its surface. Examiner’s position is that the claim language does not require a particular way of manipulating a surface. Since there is no detail in the claim language as to how the surface of the workpiece is 
	Applicant respectfully asserts that Atohira fails to teach or suggest “one or more processors configured to create a projection matrix” as recited in claim 14 because “the projection matrix of claim 1 is a mathematical model rather than a tangible model as taught in Atohira”. It is noted that Applicant states claim 1 as well as claim 14. However, Examiner believes that Applicant only intends to argue claim 14 for the projection matrix. In response, the claim language does not specifically state that the projection matrix is mathematical, and the remarks do not appear to explain how the models of Atohira are not mathematical. Both the projection matrix of the present invention and the models 60M, 14M, 80M, or 90M are taught as generated/calculated three-dimensional representations of workpieces. Since there appears to be no distinction in the claim language, Examiner maintains that Atohira still teaches this limitation.
	Applicant respectfully asserts that Atohira fails to teach or suggest the step of “determine, based on the projection matrix, a set of 3D coordinates for the workpiece that correspond to a feature indication in a second 2D image from the at least one image capture device” as recited in claim 14, because “even if Atohira discloses a set of 3D coordinates for the workpiece, the coordinates would not be based on the projection matrix because Atohira fails to disclose the projection matrix”. However, Examiner’s position is that the projection matrix is not described in the claim language in a manner that distinguishes from the models of Atohira. Again, both the projection matrix of the present invention and the models of Atohira are taught as generated/calculated three-dimensional representations of workpieces. Since there appears to be no distinction in the claim language, Examiner maintains that Atohira still teaches this limitation.
	Applicant’s other arguments regarding the 35 U.S.C. 103 rejection of claims 14-16 have been considered and are persuasive. The previous 35 U.S.C. 103 rejection of these claims is withdrawn.
	Applicant respectfully asserts that Stubbs fails to teach or suggest using a projection matrix specifically as required by claim 18. However, Examiner’s position of the projection matrix of claim 18 is the same as for claim 14 above.
	Applicant respectfully asserts that, while Wage generally discloses a projection matrix, it fails to teach or suggest identifying the feature indication corresponding to at least one surface of the workpiece with the coordinates. However, Examiner’s position is that Wage is not relied upon to teach this feature, for Stubbs et al. is used and maintained to overcome this feature in the current rejection.
	Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 17 have been considered and are persuasive. The previous 35 U.S.C. 103 rejection of this claim is withdrawn.

Claim Rejections - 35 USC § 103
3.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5. 	Claim(s) 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2), and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of LUKKA et al. (US 2018/0036774 A1).

	Regarding claim 1, Stubbs et al. discloses a system, comprising (i.e. illustrates three robot stations 110, a smaller or larger number of robot stations may exist within the inventory management system - ¶19; FIG. 1):
a first sensor having a fixed location relative to a workspace (i.e. sensors 216 may be installed at different points of the robot station 210 including, for instance, at the robotic arm 212 and/or the end effector 214 - ¶28; FIG. 2);
a second sensor (i.e. sensors 216 may be installed at different points of the robot station 210 including, for instance, at the robotic arm 212 and/or the end effector 214 - ¶28; FIG. 2); 
at least one robotic manipulator coupled to a manipulation tool and configured for movement in the workspace (i.e. robot station 210 may include a robotic arm 212 and an end effector 214 - ¶28; FIG. 2); and
a control system in communication with the at least one robotic manipulator (i.e. computer system 218 may access and use the local manipulation profile 224 to control the robotic arm 212, the end effector 214, and/or the sensors 216 in order to manipulate the item according to the local manipulation profile 224 - ¶37; FIG. 2), the control system configured to determine a location of a workpiece in the workspace based on sensor data from the first sensor (i.e. the sensors 216 may include different types of sensors to determine attributes of an item to be manipulated. For example, imaging devices or optical sensors may be used to determine physical characteristics, such as size, shape, position, orientation, and/or surface characteristics - ¶29; FIG. 2) and a three - dimensional (3D) model corresponding to the workpiece (i.e. generated two dimensional images of an item may be mapped to the multi-dimensional model 220 allowing the computer system 218 to determine the relative position and orientation of the item in three dimensional space - ¶34; FIG. 2), the control system configured to map a set of two-dimensional (2D) coordinates from a 2D image of the workpiece from the second sensor to a set of 3D coordinates based on the location (i.e. sensors 216 may be configured for two dimensional imaging, wherein the images may be mapped to the multi-dimensional model 220 allowing the computer system 218 to determine the relative position and orientation of the item in three dimensional space - ¶34; FIG. 2), the control system configured to generate one or more control signals for the at least one robotic manipulator to manipulate a surface of the workpiece based on the set of 3D coordinates (i.e. Any suitable optical technology can be utilized, including, but not limited to, two-dimensional cameras, depth sensors, time of flight sensing,  broadcasting a source of light and determining a time of reflection for each pixel to determine a distance from the sensor for each pixel to determine a three-dimensional array of data points representing a virtual model of the sensed item and environment; computer system 218 may use these sensors to generate or update the multi-dimensional model 220 by moving the end effector 214 along the edges and surfaces of an item and to accordingly map these edges and surfaces; local manipulation profile 224 may include multi-dimensional model 220 and the features 222, used to manipulate an item. The computer system 218 may access and use the local manipulation profile 224 to control the robotic arm 212, the end effector 214, and/or the sensors 216 in order to manipulate the item according to the local manipulation profile 224 - ¶29, 32, 37; FIG. 2). 
	Alternatively, if it is debatable whether the 3D model as taught by Stubbs et al. includes 3D coordinates, LUKKA et al. discloses a robot equipped with a tool or a gripper with which it manipulates the objects, including gripping an object with a fingered gripper, in which case the manipulation instructions could, for example, consist of gripper opening width and the coordinates in 3d space to place the gripper to before closing the gripper, and the speed and direction to throw the object to after gripping [0025].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubs et al. to include the features of LUKKA
et al. in order to provide improvement of overall performance of a system involving picking correct objects from a process area and moving them to the correct removal area.

	Regarding claim 11, neither Stubbs et al. nor LUKKA et al. disclose the system of claim 1, wherein the control system is configured to generate one or more control signals by:
	determining a plurality of possible tool positions for accessing the set of 3D coordinates; 	determining a subset of viable tool positions for each point cluster based on collision 	information; and
	selecting a particular tool position for each point cluster based on the predefined motion 	criteria;
	wherein the predefined motion criteria provides a first constraint for a first point cluster relative 	to one or more other point clusters.
	Nevertheless, gleaning from control signal generating capability of Stubbs et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubbs et al. to generate control signals by determining a plurality and subset of tool positions because it facilitates a desired position of the tool at each possible position.

	Regarding claim 12, neither Stubbs et al. nor LUKKA et al. disclose the system of claim 11, wherein the control system is configured to determine a plurality of tool positions for accessing each 3D coordinate of the set by:
	defining a virtual camera with a field of view extending outward from a surface of the workpiece
	at the 3D coordinate; and
	defining a plurality of lines that extend from the 3D coordinate within the field of view of the 	virtual camera, each line intersecting the surface of the workpiece at a tool angle.
	Nevertheless, gleaning from tool position determination capability of Watanabe et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watanabe et al. to generate control signals by determining a plurality and subset of tool positions because it facilitates a desired position of the tool at each possible position.

	Regarding claim 13, neither Stubbs et al. nor LUKKA et al. disclose the system of claim 12, wherein the control system is configured to determine the subset of viable tool positions for each 3D coordinate based on collision information by:
	determining for each line, whether access to the 3D coordinate at the tool angle of the line 	would generate a collision; and
	selectively including each line in the subset of viable tool positions based on whether the line is 	associated with a collision.
	Nevertheless, gleaning from tool position determination capability of Watanabe et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watanabe et al. to generate control signals by determining a plurality and subset of tool positions because it facilitates a desired position of the tool at each possible position to avoid collision.

6. 	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of LUKKA et al. (US 2018/0036774 A1) as applied to claims 1 and 11-13 above, and further in view of Bieman et al. (US 5,959,425 A).

	Regarding claim 2, Stubbs et al further discloses the system of claim 1, wherein:
		the at least one robotic manipulator includes a first robotic manipulator and a second 			robotic manipulator (i.e. robot stations 110 - ¶18; FIG. 1);
		the first robotic manipulator is coupled to the manipulation tool (i.e. the robot station 			210 further illustrate the stations 110 of FIG. 1, wherein the station comprises a robotic 			arm 212 and an end effector 214 - ¶27; FIG. 2); and
		the second robotic manipulator is coupled to the second sensor (i.e. the sensors 216 are 		attached to arm 212 - ¶28; FIG. 2).
	Neither Stubbs et al. nor LUKKA et al. disclose that the second sensor is an ultraviolet (UV) image capture device configured to generate the 2D image of the workpiece.
	However, Bieman et al. discloses that camera 40 is calibrated so that the image information obtained through the camera has a known relationship to the robot base 24 in real space to convert two-dimensional image data from two different perspectives to determine the three-dimensional location of the path on the workpiece 32 (¶12).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe et al. to include the features of Bieman et al. in order to program a robot to move a tool along a desired path using visual information to complete the programming process.

7. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of LUKKA et al. (US 2018/0036774 A1) and Bieman et al. (US 5,959,425 A) as applied to claim 2 above, and further in view of Jonsson (US 5,554,800 A).

	Regarding claim 3, Stubbs et al. further discloses the system of claim 2, wherein:
the 2D image is a second 2D image (i.e. sensors 216 may include imaging or optical sensors capable of taking 2D images of an item - ¶31; FIG. 2); and the sensor data includes a first 2D image (i.e. sensors 216 may include imaging or optical sensors capable of taking 2D images of an item - ¶31; FIG. 2).
	Neither Stubbs et al. nor LUKKA et al. nor Bieman et al. disclose wherein: 
		the tool is a brush;
		the set of 2D coordinates are 2D image coordinates from the second 2D image that 			correspond to a feature indication; and
		the feature indication is an indication associated with fluorescent penetrant.
	However, Jonsson discloses that a so-called penetrant, i.e. a liquid which is able to penetrate into very fine cracks, is applied to the test surface with the aid of a brush for instance, wherein, when a fluorescent penetrant is used, it is possible to observe indications directly with the aid of ultraviolet light (¶11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Jonsson in order to provide a device and an instrument for detecting internal surface flaws in tubular members.
8. 	Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of LUKKA et al. (US 2018/0036774 A1) as applied to claims 1 and 11-13 above, and further in view of Watanabe et al. (US 2015/0003678 A1).

	Regarding claim 4, neither Stubbs et al. nor LUKKA et al. disclose the system of claim 1, wherein:
the control system is configured to generate a projection matrix based on projecting a predefined three-dimensional (3D) model of the workpiece onto sensor data including a first 2D image including at least a portion of the workpiece, the projection matrix includes a mapping between 2D image coordinates and the 3D coordinates corresponding to the 3D model; and the control system is configured to map the set of 2D coordinates to the set of 3D coordinates based on the projection matrix.
	However, Watanabe et al. (US 2015/0003678 Al) discloses that when a detected workpiece is to be grasped, whether interference occurs between a peripheral object and a hand is previously determined by using the position and orientation of the target workpiece to identify the area of the workpiece on a two-dimensional image. More specifically, based on the position and orientation of the detected workpiece, the three-dimensional shape model of the workpiece is projected onto the observed image plane of a virtual camera having the same camera parameters as those of a measurement apparatus, and the three-dimensional points corresponding to the pixels on which the as the area of the workpiece to be grasped. Then, a three-dimensional spatial overlap is detected by using the three-dimensional shape data excluding the three-dimensional points determined as the area of the target workpiece, and the hand model so as to determine whether the interference occurs [0066].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Watanabe et al. (US 2015/0003678 A), thereby, interference between a peripheral object and a hand can be correctly determined without an erroneous detection due to a measurement point in the area of the target workpiece even in a grasp operation of the hand extremely close to the target workpiece.

	Regarding claim 5, neither Stubbs et al. nor LUKKA et al. disclose the system of claim 4, wherein the control system is configured to generate the projection matrix by:
	creating a virtual 2D image of the 3D model after projecting the 3D model onto the first 2D 	image;
	comparing the virtual 2D image of the 3D model to the first 2D image to determine one or more 	deviations of the workpiece from the 3D model; and
	generating the mapping between 2D image coordinates and 3D coordinates based on the one or 	more deviations between the workpiece and the 3D model.
	However, Watanabe et al. (US 2015/0003678 1l) discloses that when a detected workpiece is to be grasped, whether interference occurs between a peripheral object and a hand is previously determined by using the position and orientation of the target workpiece to identify the area of the workpiece on a two-dimensional image. More specifically, based on the position and orientation of the detected workpiece, the three-dimensional shape model of the workpiece is projected onto the observed image plane of a virtual camera having the same camera parameters as those of a measurement apparatus, and the three-dimensional points corresponding to the pixels on which the workpiece is projected are determined as the area of the workpiece to be grasped. Then, a three-dimensional spatial overlap is detected by using the three-dimensional shape data excluding the three-dimensional points determined as the area of the target workpiece, and the hand model so as to determine whether the interference occurs [0066].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stubbs et al. to include the features of Watanabe et al. (US 2015/0003678 A1), thereby, interference between a peripheral object and a hand can be correctly determined without an erroneous detection due to a measurement point in the area of the target workpiece even in a grasp operation of the hand extremely close to the target workpiece.

9. 	Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of LUKKA et al. (US 2018/0036774 A1) as applied to claims 1 and 11-13 above, and further in view of SATOU (US 2017/0154397 A1) and Sherbrooke et al. (US 2013/0297064 A1).

	Regarding claim 6, neither Stubbs et al. nor LUKKA et al. disclose the system of claim 1, wherein: 			the control system is configured to identify from the 2D image a feature indication 			associated with the workpiece; and
		the set of 2D coordinates are 2D image coordinates from the 2D image that correspond 			to the feature indication.
	However, SATOU discloses that model data storing part 38 included in position/posture measurement device 22 stores or holds the model data as the two-dimensional image obtained by capturing workpiece 44 by camera 46 and a region of workpiece 44 on the two-dimensional image. Further, model data storing part 38 stores a group of feature points of workpiece 44 extracted from feature information of the workpiece [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe et al. to include the features of SATOU in order to provide a position/posture measurement device, capable of precisely measuring the position/posture of each article even when a plurality of the same type of articles are randomly located, and also provide a robot system including the device and a robot, in which the robot can be correctly operated with respect to the articles.
	Neither Stubbs et al. nor LUKKA et al. nor SATOU disclose the system wherein:
		the control system is configured to generate one or more tool paths for manipulating 			the workpiece based on grouping 3D coordinates of the set according to a size of the 			tool; and
		the control system is configured to generate the one or more control signals based on 			the one or more tool paths.
	However, Sherbrooke et al. discloses that a high-performance multi-axis toolpath may generated in a 3-D space by (1) defining a continuous, invertible mapping from a first subset of 3-D space to a second, different subset of 3-D space; (2) using the mapping to transform the workpiece; (3) computing a toolpath in the second subset of 3-D space based on the transformed workpiece; (4) transforming the toolpath using the inverse mapping into the first subset of 3-D space; and (5) outputting instructions based on the transformed toolpath to control the operation of a milling machine [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Watanabe et al. to include the features of Sherbrooke et al. in order to determine directions of the tool axis vector at points along a toolpath to achieve a desired part shape while optionally maintaining high material removal rates.

	Regarding claim 7, neither Stubbs et al. nor LUKKA et al. nor SATOU nor Sherbrooke et al. disclose the system of claim 6, wherein the control system is configured to group 3D coordinates of the set by creating from the set of 3D coordinates a plurality of point clusters, each point cluster including a subset of the set of 3D coordinates that is within a common region of the workpiece having a size based on the size of the tool.
	However, in light of Applicant's teaching, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified the used system of Sherbrooke et al. to reflect well-known 3D groupings in order to provide accurate instructions to control the machine.

	Regarding claim 8, neither Stubbs et al. nor LUKKA et al. nor SATOU nor Sherbrooke et al. disclose the system of claim 7, wherein the control system is configured to create the plurality of point clusters by:
	defining a virtual camera having a field of view based on a diameter of the tool; 
	determining if all 3D coordinates of the set are within the field of view of the virtual camera or 	the field of view of any previously defined virtual cameras;
	repeating the defining and determining until all 3D coordinates of the set are within the field of 	view of at least one virtual camera; and
	assigning to each point cluster a corresponding subset of 3D coordinates that are within the field 	of view of the virtual camera associated with the point cluster; wherein each 3D coordinate is 	associated with a single point cluster.
	Nevertheless, gleaning from 3D coordinate determining capability of Watanabe et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watanabe to define and determine 3D coordinates because it facilitates desired plurality of 3D points.

	Regarding claim 9, neither Stubbs et al. nor LUKKA et al. nor SATOU nor Sherbrooke et al. disclose the system of claim 8, wherein the control system is configured to:
	generate a graph to connect the plurality of point clusters based on one or more constraints; 	and
	selectively generate a link between individual point clusters based on a distance between the 	individual point clusters and a deviation between normals associated with the individual point 	clusters;
	wherein generating one or more tool paths is based on traversing the graph.
	Nevertheless, gleaning from 3D coordinate determining capability of Watanabe et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watanabe to define and determine 3D coordinates because it facilitates desired plurality of 3D points.

	Regarding claim 10, neither Stubbs et al. nor LUKKA et al. nor SATOU nor Sherbrooke et al. disclose the system of claim 9, wherein the control system is configured to generate one or more tool paths by:
determining a first point cluster and a second point cluster having a furthest separation in the graph;
generating a first tool path between the first point cluster and the second point cluster; determining that the first tool path does not completely cover the feature indication; in response to determining that the first tool path does not completely cover the feature indication, identifying two additional point clusters having a furthest separation amongst point cluster that can be connected by a second tool path that does not cross the first tool path; and generating the second tool path between the two additional point clusters.
	Nevertheless, gleaning from tool path generating capability of Sherbrooke et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sherbrooke et al. to generate tool paths because it facilitates a desired programmed path to reduce machining time and load.

10. 	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATOHIRA et al.
 (US 2015/0261899 A1) in view of MATSUMOTO (US 2014/0018957 A1).

	Regarding claim 14, ATOHIRA et al. discloses a system (i.e. robot system 50), comprising [0037;
FIG. 1]:
one or more robotic manipulators configured to support a tool for accessing a workpiece (i.e. robot 60 includes a hand 62 which can, for example, grip a workpiece 80) [0040; FIG. 1];
one or more image capture devices configured to generate two-dimensional images of the workpiece (i.e. an image processing device which processes the two-dimensional images which are obtained by the cameras 18 of the range sensor 14) [0046];
one or more processors (e.g. model creation part 22) configured to create a projection matrix (i.e. model creation part 22 has the function of creating a robot model 60M, range sensor model 14M, workpiece models 80M, and container model 90M) based on a first 2D image of the workpiece (e.g. 2D image of workpiece 80M) from the at least one image capture device (e.g. two-dimensional image acquisition part 38) and a three-dimensional model of a part (i.e. the position and posture calculation part 34 calculates the position of the center of gravity CG of the workpiece model 80M of that part based on the three-dimensional information of a workpiece model 80M which is contained in the range of detection of the two-dimensional image. In this case, the robot model) [0052, 0081; FIG. 14];
determine, based on the projection matrix, a set of 3D coordinates for the workpiece that correspond to a feature indication (e.g. plane P4) in a second 2D image from the at least one image capture device (i.e. three-dimensional map expresses the three-dimensional positions of workpieces 80 within a measurement region with a group of three-dimensional coordinate values of points on the surfaces of the workpieces 80) [0043]; posture calculation part 34 calculates the position and posture of the plane P4 or the direction of extension of the normal line with respect to the plane P4, based on the three-dimensional information of the workpiece model 80M which is contained in the plane P4 in the two-dimensional image; It would have been obvious to modify the teachings of the three-dimension information of model 80M to include the coordinate points of workpiece 80 in order for the robot to have access to the workpieces) [0082; FIG. 15];
create a graph including nodes representing clusters of 3D coordinates from the set (i.e. a "three-dimensional map" expresses the three-dimensional positions of workpieces 80 within a measurement region with a group of three-dimensional coordinate values of points on the surfaces of the workpieces 80) [0043]; and
control the one or more robotic manipulators based on the graph and one or more predefined motion criteria/control program (i.e. communicating part 52 is, for example, used for transmitting a control program which controls the robot 60 from the robot control device 70 to the robot simulation system 10; robot control device 70 controls the position and posture of the robot 60 based on the three-dimensional information of the workpieces 80 which is acquired by the range sensor 14, in order to perform the operation of gripping workpieces 80 by the hand 62) [0047].
	ATOHIRA et al. does not disclose that each node representing clusters of 3D coordinates from the set have a size based on a size of the tool.

	However, MATSUMOTO discloses that coordinate system calibration unit 151 obtains a rotation matrix and a translation vector between the camera coordinate system and the robot coordinate system using coordinates of a given number of points corresponding to those on the end effector 13 in each of the camera coordinate system and the robot coordinate system, to thereby reconcile the camera coordinate system and the robot coordinate system [0059].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ATOHIRA et al. to include the features of MATSUMOTO so that the cost required to create data of the shape model for calibration can be saved.

	Regarding claim 15, ATOHIRA et al. further discloses the system of claim 14, wherein: the one or more processors are configured to create a cluster of 3D coordinates for each node based on identifying the cluster of 3D coordinates as being within a field of view of a virtual camera defined for the node, the field of view corresponding to a diameter of the tool (i.e. first plane calculation part 26 has the function of calculating a group of first planes in the virtual space. The first planes are defined as planes which extend through the focal points of the two camera models 18M so as to divide the fields of vision of the camera models 18M when capturing a measurement region at equal intervals) [0054].

	Regarding claim 16, neither ATOHIRA et al. nor GOTOU disclose the system of claim 15, wherein: the one or more processors are configured to define a minimum number of virtual cameras to cover all of the set of 3D coordinates.
	Nevertheless, gleaning from identifying virtual cameras as taught by ATOHIRA et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of ATOHIRA et al. to define a minimum number of virtual cameras because it facilitates a desired number of virtual cameras used to reduce processing.

11. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATOHIRA et al. (US 2015/0261899 A1) in view of MATSUMOTO (US 2014/0018957 A1) as applied to claims 14-16 above, and further Sherbrooke et al. (US 2013/0297064 A1).

	Regarding claim 17, neither ATOHIRA et al. nor MATSUMOTO disclose the system of claim 15, wherein: 
	the one or more processors are configured to calculate at least one tool path to manipulate the 	workpiece at a location of the feature indication based on traversing the graph;
	the one or more processors are configured to control the one or more robotic manipulators 	based on the graph by generating one or more control signals to manipulate the workpiece 	along the at least one tool path.
	However, Sherbrooke et al. discloses that a high-performance multi-axis toolpath may generated in a 3-D space by (1) defining a continuous, invertible mapping from a first subset of 3-D space to a second, different subset of 3-D space; (2) using the mapping to transform the workpiece; (3) computing a toolpath in the second subset of 3-D space based on the transformed workpiece; (4) transforming the toolpath using the inverse mapping into the first subset of 3-D space; and (5) outputting instructions based on the transformed toolpath to control the operation of a milling machine [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ATOHIRA et al. to include the features of Sherbrooke et al. in order to determine directions of the tool axis vector at points along a toolpath to achieve a desired part shape while optionally maintaining high material removal rates.


12. 	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. (US 9,718,188 B2) in view of Wagg (US 9,747,714 B2) and Sherbrooke et al. (US 2013/0297064 A1.

	Regarding claim 18, Stubbs et al. discloses a method comprising:
identifying/describing from at least one two-dimensional image (2D) of a workpiece/item a feature indication corresponding to at least one surface of the workpiece for robotic manipulation by a tool (i.e. manipulation management module 190 may be configured to collect manipulation data from the robot stations 110, wherein the manipulation the data may describe the item, e.g., include two or higher dimensional images of the item, a two or higher dimensional model of the item, etc., attributes of the item, or features associated with surfaces of the item - H21, 22); mapping a set of 2D coordinates from the at least one 2D image to a set of three-dimensional (3D) coordinates corresponding to the feature indication based on a projection matrix/model (i.e. generated two dimensional images of an item may be mapped to the multi-dimensional model 220 allowing the computer system 218 to determine the relative position and orientation of the item in three dimensional space, maintain a list of features 222 that may be used to map two dimensional images to the multi-dimensional model 220, and identify the features 222 by applying different image recognition techniques to the two dimensional images - ¶34, 35; FIG. 2).
	Alternatively, if it is debatable whether Stubbs et al. discloses that the 2D image and 3D model includes coordinates, Wagg discloses that "The mapping of 3D points in a scene to 2D points in an image of the scene is well known in the art, and typically involves applying a so-called projection matrix (also known as a camera matrix) to a 3D coordinate point position so as to obtain a corresponding 2D
coordinate point position" (¶27).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stubbs et al. to include the features of Wagg in order to map features in the real 3D scene to features in the 2D zoomed-in image of the scene. 	Neither Stubbs et al. nor Wagg disclose the method comprising:
generating one or more tool paths for manipulating the surface of the workpiece with a tool based on grouping 3D coordinates of the set according to a size of the tool; and 
generating from the at least one tool path one or more control signals for a robotic manipulator based on one or more predefined motion criteria.
	However, Sherbrooke et al. discloses that a high-performance multi-axis toolpath may generated in a 3-D space by (1) defining a continuous, invertible mapping from a first subset of 3-D space to a second, different subset of 3-D space; (2) using the mapping to transform the workpiece; (3) computing a toolpath in the second subset of 3-D space based on the transformed workpiece; (4) transforming the toolpath using the inverse mapping into the first subset of 3-D space; and (5) outputting instructions based on the transformed toolpath to control the operation of a milling machine [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stubbs et al. to include the features of Sherbrooke et al. in order to determine directions of the tool axis vector at points along a toolpath to achieve a desired part shape while optionally maintaining high material removal rates.

	Regarding claim 19, neither Stubs et al. nor Wagg nor Sherbrooke et al. disclose the method of claim 18, wherein generating one or more tool paths comprises:

	creating one or more point clusters from the set of three-dimensional (3D) coordinates, each 	point cluster including a subset of the plurality of 3D coordinates based on the size of the tool;
	generating a graph to connect the plurality of point clusters based on one or more constraints; 	and traversing the graph to calculate the one or more tool paths.
	Nevertheless, gleaning from tool path generating capability of Sherbrooke et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sherbrooke et al. to generate tool paths because it facilitates a desired programmed path to reduce machining time and load.

	Regarding claim 20, neither Stubs et al. nor Wagg nor Sherbrooke et al. disclose the method of claim 18, further comprising:
	calculating, for each 3D coordinate associated with a tool path, a plurality of possible tool 	positions for accessing the 3D coordinate;
	determining, from the plurality of potential tool positions for each 3D coordinate, a subset of 	viable tool positions based on collision information associated with the 3D coordinate; and 
	selecting, from the subset of viable tool positions for each 3D coordinate, a particular tool 	position based on the one or more predefined motion criteria, the predefined motion criteria 	providing a first constraint for a first 3D coordinate of the tool path relative to one or more 	other 3D coordinates of the tool path;
	wherein generating one or more control signals comprises generating the one or more control 	signals based on the particular tool position for a 3D coordinate of a tool path.
	Nevertheless, gleaning from tool path generating capability of Sherbrooke et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sherbrooke et al. to generate tool paths because it facilitates a desired programmed path to reduce machining time and load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664